                  Case 5:19-cv-00940-FB-RBF Document 1 Filed 08/05/19 Page 1 of 4
                                                                                                                        FILED
                                                                                                                        AUG 0 5   2019

                                                                                                                    CLK US   OSThICT CLE(
                                                                                                                   WE$TERN    ricr OF TEXAS
                                                                                Attachment 4 - Motion to PreL-1                   a Pauperis
                                                                                                                                    DEIJY
 A0 240 (Rev. 01/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)
                                                                                                                                              I




                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                        ________ District of T,Kc1
       Cj(,                  J            A4JCfc
                                 Plaintiff                                      )
                                                                                       Civil Action No.
 U4i                      r0rJ                    ç
                               Defendant
                                                                           S A 19 C A 0940
         APPLICATION TO PROCEED IN DISTRICT COURT WIThOUT PREPAYING FEES OR COSTS
                                         (Short Form)

           I   am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and that
I am entitled     to the relief requested.

           In support of this application, I answer the following questions under penalty of perjury:

           1.   If incarcerated. I am being held at:
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

           2. if not incarcerated.           If I am employed, my employer's name and address are:



My take-home pay or wages are:                     3                     per (specify pay period)            fA_r' t(

           3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

       (a) Business, profession, or other self-employment                              o Yes                       No
       (b) Rent payments, interest, or dividends                                       O Yes                       No
       (c) Pension, annuity, or life insurance payments                                OYes                      ENo
       (d) Disability, or worker's compensation payments                               0   Yes                     No
       (e) Gifts, or inheritances                                                      OYes                       lNo
       (f) Any other sources                                                           DYes
       Jfyou answered "Yes" to any question above, describe below or on separate pages each source ofmnoney and state
the amount that you received and what you expect to receive in the future.




                                                                                                                                         33
Rev. Ed. October 26, 2017
                     Case 5:19-cv-00940-FB-RBF Document 1 Filed 08/05/19 Page 2 of 4




AO 240 (Rev. 01/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)




           4. Amount of money that I have in cash or in a checking or savings account:
                                                                                                                          co
        5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
value.):




           6. Any housing. transportation, utilities, or loan payments, or other regular rnonthy expenses (describe andprovide the
amount of/he monthly expense):


                                                                                                  -

                                                                                          Ot                00
                     Ctuid
                                                 I
                                                     100

           7. Names (or,         if under       of all persons who are dependent on me for support, my relationship with
                                            18, initials only)
each person, and how much I contribute to their support:

                                      Ms&s                                                 4((                           (coo       fr&ctJ,
                /      br       Jjw-5
                rvz
                                                                                   7
                                                                                    7             i(W            V1



           8.       A y aebts or financial obligations ('describe the amounts owed and to whom they are payable).




           Declaration:  declare under penalty of perjury that the above information is true and understand that a false
                                I

statement may result in a dismissal of my claims.


Date:
                                                                                                            Ap   ict 's signature
                                                                                                                                      34
Rev. Ed. October 26, 2017
               Case 5:19-cv-00940-FB-RBF Document 1 Filed 08/05/19 Page 3 of 4




                                                                   Fnnte




                                                                                 35
Rev. Ed. October 26, 2017
       Case 5:19-cv-00940-FB-RBF Document 1 Filed 08/05/19 Page 4 of 4


                                                                                       JUSTICE COUR
                                                  LAW OFFICE OF                        EXp      CQuNy, TEXA 3-
                                                                                                          PCI.
                          TEXAS RIO GRANDE LEGAL AID, INC.
                                                   San Antonio Office
                                                   1111 NMain Ave
                                                                                       2813   JUL 29 PH   J:   i7
                                                San Antonio, TX 78212
                                   Telephone (210) 212-3700 Toll Free (800) 369-0356
                                                  Fax (210) 229-9328




RE:CauseNo.                   3/          /U3L7
To the Clerk of the Court:

Deangelo Majors applied for legal services from our office in this matter.

We completed his application for services and confirmed he was financially eligible for

assistance from our program. However, TRLA is not at this time accepting this case for

representation.


                                                               Sincerely,

                                                               TEXAS RIOGRANDE LEGAL AID, INC..




                                                                         i_/L
                                                               Printed Name of TRLA employee

CTS   File   No.   82-76925
